Citation Nr: 1209563	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO. 09-50 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for pancreatic cancer, for accrued benefits purposes.

2. Entitlement to service connection for liver cancer, for accrued benefits purposes. 

3. Entitlement to a disability evaluation in excess of 60 percent for residuals of prostate cancer, for accrued benefits purposes. 

4. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability, for accrued benefits purposes.

5. Entitlement to service connection for the cause of the Veteran's death.

6. Entitlement to an increased burial allowance based upon service-connected death.

7. Entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to January 1970. He died in July 2008; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The December 2008 rating decision denied the appellant's claims as listed above except for her claim for burial benefits. In a separate October 2008 letter, she was awarded $600.00 for burial costs, which is the amount allowed for a veteran whose death was not related to military service. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appellant testified at a hearing in support of her claims in November 2011 before the undersigned. A copy of the transcript has been associated with the claims file. 


FINDINGS OF FACT

1. At the time of the Veteran's death, he had claims for service connection for pancreatic cancer and liver cancer, a claim for an increased evaluation for residuals of prostate cancer, and a claim for entitlement to a TDIU pending.

2. The appellant filed a claim for accrued benefits within one year of the Veteran's death.

3. The evidence of record, to include competent medical evidence, is at least in equipoise as to whether the Veteran had pancreatic cancer that was related to an incident of service. 

4. The evidence of record, to include competent medical evidence, is at least in equipoise as to whether the Veteran had liver cancer that was related to an incident of service or to a service connected disability. 

5. The Veteran's residuals of prostate cancer are predominantly characterized by voiding dysfunction. 

6. The Veteran's pancreatic cancer and its treatment precluded him from obtaining and retaining substantially gainful employment. 

7. The Veteran died in July 2008. His death certificate lists the immediate cause of death as cardiopulmonary arrest. Other significant conditions contributing to his death included pancreatic cancer and liver metastases. 

8. Since the Veteran died as a result of a service-connected disability, the appellant is entitled to service-connected burial benefits.

9. Since the Veteran died as a result of a service-connected disability, the appellant meets the basic eligibility requirements for Chapter 35 DEA benefits. 


CONCLUSIONS OF LAW

1. The criteria for service connection for pancreatic cancer, for accrued benefit purposes, have been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2011).

2. The criteria for service connection for liver cancer, for accrued benefit purposes, have been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.1000 (2011).

3. The criteria for a rating higher than 60 percent for residuals of prostate cancer have not been met for accrued benefits purposes. 38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102 , 3.321(b), 3.1000, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011).

4. The criteria for an award of TDIU are met, for accrued benefits purposes. 38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.16(a)(b) (2011). 

5. The requirements for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011). 

6. The criteria for entitlement to a service-connected burial allowance have been met. 38 U.S.C.A. §§ 2302 , 2303, 2305, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.954 , 3.1600, 3.1605 (2011). 

7. The criteria are met for entitlement to Dependents' Educational Assistance pursuant to Chapter 35, Title 38, United States Code. 38 U.S.C.A. § 3501 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the appellant's claims for service connection for pancreatic cancer and liver cancer, entitlement to a TDIU, service connection for the cause of the Veteran's death, and Dependents' Educational Assistance, VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 ("VCAA"). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

With regard to the appellant's claim for a disability evaluation in excess of 60 percent for prostate cancer for accrued benefits purposes, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). In October 2008, the RO issued a pre-decisional VCAA notice letter to the appellant informing her of how to substantiate a claim for accrued benefits. 

For an accrued benefits claim, VA may consider only the evidence on file on the date of the Veteran's death. VA was not required to provide assistance to the appellant in obtaining additional evidence. While evidence on file at the time of the Veteran's death is deemed to include certain VA and service department records that are considered to be in the constructive possession of VA, nothing in the claims file suggests that additional VA or service department records exist that are relevant to this claim. Hayes v. Brown, 4 Vet App. 353, 360-361 (1993). While the law provides for payment to a surviving spouse of any periodic monetary benefits to which the deceased beneficiary was entitled at the time of death, as a matter of law, the evidence which may be considered is limited to the evidence on file on the date of the Veteran's death. 38 U.S.C.A. § 5121 ; 38 C.F.R. 3.1000(a). Thus, there is no further duty to attempt to obtain or create additional evidence to substantiate the accrued benefits claims because evidence submitted after the Veteran's death may not be considered. 

The appellant has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. She has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appellant's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Accrued Benefits Claims

The application for accrued benefits must be filed within one year after the date of the Veteran's death. 38 C.F.R. § 3.1000(c). The appellant takes the Veteran's claims as they stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). For a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Thus, for a claimant to prevail on an accrued benefits claim, the record must show that (1) the appellant has standing to file a claim for accrued benefits, (2) the Veteran had a claim pending at the time of his death, (3) the Veteran would have prevailed on the claim if he had not died; and (4) the claim for accrued benefits was filed within one year of the Veteran's death. 38 U.S.C.A. § 5101(a), 5121; 38 C.F.R. § 3.1000.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits. This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date. 38 C.F.R. § 3.1000(d)(4). Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop additional evidence that might better substantiate the claim of entitlement to accrued benefits. 

In this case, a large amount of medical evidence was received following the Veteran's death, including letters from his private physicians and the October 2009 opinion of a VA examiner regarding the cause of the Veteran's death. As this evidence was not in the record when the Veteran died, it will not be considered in the adjudication of the appellant's accrued benefits claims. 

The Board finds that the issues on appeal were properly before the Regional Office at the time of the Veteran's death and that the appellant filed claims for accrued benefits within a year of his death. Thus, the Board will determine the appellant's claims on their merits. 

Service Connection for Pancreatic and Liver Cancer

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The appellant contends that the Veteran's pancreatic cancer was caused by metastasis of his service-connected prostate cancer. As discussed below, the competent medical evidence of record at the time of the Veteran's death is in relative equipoise as to whether pancreatic cancer was directly caused by exposure to herbicides. Therefore, her contention need not be addressed, as the Board is granting her claims on other bases. 

The Veteran was diagnosed with pancreatic cancer and liver metastases in March 2007. Therefore, the first element of a service connection claim was met. Hickson, 12 Vet. App. at 253. The Veteran served in the Republic of Vietnam during the Vietnam Era and as a result he is presumed to have been exposed to herbicides. 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309. This satisfies the second element of a service connection claim. Hickson, 12 Vet. App. at 253.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6). Pancreatic cancer is not on the list of diseases associated with herbicide exposure. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). Therefore presumptive service connection is not warranted. Even if the claimed conditions are not included on the list of diseases associated with herbicide exposure, service-connection as directly related to such exposure is not precluded. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

At the time of the Veteran's death, there were three medical opinions of record from the Veteran's private physicians. In September 2007, Dr. A. K., the Veteran's oncologist, stated that the risk factors for pancreatic cancer included smoking. He noted that the Veteran smoked, but quit 35 years prior to his death. Dr. A. K. listed excessive alcohol use and chronic pancreatitis as risk factors and stated that the Veteran did not abuse alcohol or have a history of chronic pancreatitis. He stated that exposure to chemicals such as N-nitroso compounds such as those found in processed meat was also a risk factor. Dr. A. K. stated that "agent orange is a dioxin and it may have played a role in the development of [the Veteran's] malignancy." 

Also in September 2007, Dr. R. T., the Veteran's primary physician, stated that the Veteran was diagnosed with prostate cancer and then less than one year later, he was diagnosed with pancreatic cancer. He opined that it was "certainly atypical to have 2 primary cancers in such a short time frame."  Dr. R. T. could not attribute the Veteran's cancer to hereditary, employment, recreational, social, or any other cause. He concluded that "...agent orange exposure could be a contributing factor."

The speculative language such as "may have" and "could be" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). As a result, Dr. A. K. and Dr. R. T.'s September 2007 statements cannot be used in support of the appellant's claims for accrued benefits. 

However, in November 2007, Dr. M. C., the Veteran's hospice care physician and oncologist, stated that, "[t]here is a body of evidence in the medical literature that suggest herbicides as an increased risk factor in the development of pancreatic cancer." He noted that there were no studies to clearly identify a causal relationship, but in his opinion it was "quite possible" that agent orange exposure was related to his pancreatic cancer. The Board finds that Dr. M. C.'s opinion is competent medical evidence that is probative in support of the appellant's claim. At the time of the Veteran's death in July 2008, there were no other medical opinions of record addressing whether the Veteran's pancreatic cancer was caused directly by exposure to herbicides. Dr. M. C.'s opinion satisfies the nexus element of a service connection claim. Hickson, 12 Vet. App. at 253.

Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). Service connection for pancreatic cancer for accrued benefits purposes is granted. 

With regard to the appellant's claim for service connection for liver cancer secondary to pancreatic cancer, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In March 2007, the Veteran was diagnosed with pancreatic cancer that had metastasized to the liver. This satisfies the first element of a secondary service connection claim. Id. As discussed above, service connection for pancreatic cancer has been granted, satisfying the second element of a secondary service connection claim. Lastly, the competent medical evidence of record at the time of the Veteran's death provides a nexus between his liver and pancreatic cancers. An April 2007 treatment record from Dr. A. K. noted that the Veteran's pancreatic cancer had metastasized to his liver. In his November 2007 letter, Dr. M. C. stated that the Veteran had pancreatic cancer that had metastasized to his liver. These statements satisfy the nexus element of a secondary service connection claim. Id. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). Service connection for liver cancer is warranted on a secondary basis for accrued benefits purposes.


Disability Evaluation in Excess of 60 Percent for Residuals of Prostate Cancer

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As noted above, the standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's residuals of prostate cancer were evaluated under Diagnostic Code 7528 (malignant neoplasms of the genitourinary system), which generally provides for a 100 percent rating for six months after therapeutic procedure. Then, if there has been no local reoccurrence or metastasis, the residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b.

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating. Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg% (milligrams per 100 milliliters); or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent rating. Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN (blood urea nitrogen) more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating. 38 C.F.R. § 4.115a .

Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding. The criteria for voiding dysfunction are as follows: continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating. 38 C.F.R. § 4.115a. There are no criteria for a rating higher than 60 percent. 

The rating criteria for urinary frequency and obstructed voiding do not provide for a rating higher than 40 percent and 30 percent, respectively. Therefore they are not favorable to the appellant and will not be considered. 

In this case, the predominant area of genitourinary dysfunction was voiding dysfunction. The Veteran's disability was evaluated as 60 percent disabling because the evidence of record showed that he wore absorbent materials that needed to changed more than four times per day. 38 C.F.R. § 4.115a. A 60 percent evaluation is the highest rating provided for voiding dysfunction. The only available higher evaluation is under the criteria for renal dysfunction. However, those criteria do not apply because the Veteran did not have renal dysfunction. In November 2007, he underwent a VA examination wherein renal dysfunction was denied. He underwent a second VA examination in May 2008, during which renal dysfunction was again denied. Therefore the criteria for renal dysfunction are not applicable. Id. His radical prostatectomy took place in April 2006. As a result, there is no higher schedular evaluation that may be assigned for the Veteran's residuals of prostate cancer. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 60 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505. The appellant's claim for an increased rating for prostate cancer for accrued benefits purposes is denied. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

TDIU

To establish service connection for a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

At the time of his death, the Veteran had one service-connected disability, prostate cancer that was evaluated as 60 percent disabling. Therefore, at the time of his death, the statutory threshold set forth in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU was already met, and it is not necessary to consider the disability evaluations for pancreatic cancer and liver cancer. 

The competent medical evidence of record shows that the Veteran stopped working because of his treatment for pancreatic cancer, which was terminal at the time it was diagnosed. In April 2007, Dr. A. K. stated that the Veteran's cancer was incurable. He was placed on chemotherapy and given oxycontin to control his pain. In September 2007, Dr. A. K. stated that the Veteran's cancer was "highly aggressive and lethal" with "rather limited treatment options" and that the cancer responded poorly to chemotherapy. In November 2007, Dr. M. C., a hospice care physician, noted that the Veteran did not have long to live. In January 2008, the Veteran stated that his life expectancy was short and he required "assistance with the tasks of daily living."  

At his May 2008 VA examination for prostate cancer, the examiner noted that the Veteran's health was "very poor" and that his pancreatic cancer was stage IV, and he had "already outlived the initial prognosis for the length of his life."  He was in "constant pain" without high doses of narcotic pain relievers and was undergoing chemotherapy. The examiner stated that the pancreatic cancer caused severe fatigue, weight loss, muscle loss, and depression, and the chemotherapy caused moderate to severe anemia, drowsiness, and constipation. The examiner noted that the Veteran attempted to return to work after his radical prostatectomy. However, he began having symptoms from his pancreatic cancer in late 2006 and he stopped working in February 2007 as a result. He died in July 2008. 

Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The evidence of record shows that the Veteran's service connected pancreatic cancer and its treatment were debilitating and caused the Veteran to stop working. The cancer was diagnosed in March 2007 and immediately classified as terminal, and it was noted that his prognosis was poor, even with treatment. The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). TDIU is warranted for accrued benefits purposes. 

Service Connection for the Cause of the Veteran's Death

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death." 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection). A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death. 38 C.F.R. § 3.312.

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature. Id. 

At the time of the Veteran's death, service connection was in effect for residuals of prostate cancer. However, in this decision the Board granted service connection for pancreatic cancer and liver cancer for accrued benefits purposes. The Board notes that because service connection has been granted for these conditions, the October 2009 negative opinion from a VA endocrinologist regarding whether herbicide exposure was related to pancreatic cancer cannot be the basis for a denial of the appellant's claim. 

As the Veteran's death was caused by cardiopulmonary arrest due to liver metastases and pancreatic cancer, and service connection has been granted for these conditions, service connection for the cause of his death is established. Id. 

Service Connected Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial. See 38 U.S.C.A. § 2302 ; 38 C.F.R. § 3.1600. If a Veteran dies as a result of a service-connected disability or disabilities, a higher amount of burial benefits may be paid. See 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).

In this decision, the Board granted service connection for the cause of the Veteran's death. Therefore, the appellant's claim for VA burial benefits under 38 C.F.R. 
§ 3.1600(a) must also be granted. 

Entitlement to Dependents' Educational Assistance 

Chapter 35, Title 38, United States Code extends the VA educational program to, among others, surviving spouses of veterans who died of a service-connected disability. See 38 U.S.C.A. §§ 3500 , 3501(a) (1) (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2011).

At the time of the Veteran's July 2008 death, service connection was in effect only for residuals of prostate cancer. However, in this decision, the Board has found that service connection is warranted for pancreatic cancer and liver cancer. Thus, the evidence reflects that the Veteran died of a service-connected disability. The pertinent criteria having been met, Chapter 35 benefits are warranted. 


ORDER

Service connection for pancreatic cancer, on an accrued basis, is granted. 

Service connection for liver cancer, on an accrued basis, is granted. 

A disability evaluation in excess of 60 percent for residuals of prostate cancer, on an accrued basis, is denied. 

Entitlement to a TDIU, on an accrued basis, is granted. 

Service connection for the cause of the Veteran's death is granted. 

Service connected burial benefits are granted. 

Entitlement to Dependents' Educational Assistance benefits is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


